Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153796(49)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 153796
  v                                                                COA: 325166
                                                                   Kalamazoo CC: 2013-001818-FC
  DEONDRA LAMONT LIGGION,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to temporarily
  hold the case in abeyance to allow him to file a motion for remand on or before
  September 5, 2016, is GRANTED. The temporary abeyance shall end on September 6,
  2016, or after the filing of the motion to remand, whichever occurs first.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 19, 2016
                                                                              Clerk